Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion filed
January 27, 2022.




                                    In The

                      Fourteenth Court of Appeals

                              NO. 14-21-00721-CR
                              NO. 14-21-00722-CR
                              NO. 14-21-00723-CR


                     IN RE KEENEN JOSEPH, Relator


                         ORIGINAL PROCEEDING
                       WRIT OF HABEAS CORPUS
                            209th District Court
                           Harris County, Texas
             Trial Court Cause Nos. 1672991, 1729933 & 1731742

                       MEMORANDUM OPINION

      On December 13, 2021, relator Keenen Joseph filed a petition for writ of
habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to order the Harris County District
Attorney to show cause why relator should not be released on reasonable bond.

      Original jurisdiction to grant a writ of habeas corpus in a criminal case is
vested in the Texas Court of Criminal Appeals, the district courts, the county courts,
or a judge in those courts. Tex. Code Crim. Proc. Ann. art. 11.05; Ex Parte Hawkins,
885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, orig. proceeding). A court of
appeals does not have original habeas corpus jurisdiction to consider a challenge to
the denial of bail. Ortiz v. State, 299 S.W.3d 930, 932 (Tex. App.—Amarillo 2009,
orig. proceeding).

      Accordingly, we dismiss relator’s petition for writ of habeas corpus for lack
of jurisdiction.

                                   PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2